Motion unanimously withdrawn on consent insofar as it refers to the 1st, 2d, 4th, 14th, 16th, 17th, 20th, 21st and 22d decretal paragraphs of the judgment of April 13, 1960; withdrawn on consent insofar as it refers to the 15th decretal paragraph of the aforesaid judgment, with leave to defendants-appellants to reapply for such relief should respondent’s activities prove harassing or unduly burdensome; granted on consent so as to stay the enforcement of the 3d decretal paragraph of the aforesaid judgment and so as to stay the enforcement of the 19th decretal paragraph of the aforesaid judgment to the extent of permitting transactions in the normal course of business; granted so as to stay the enforcement of the 18th decretal paragraph of the aforesaid judgment, except that defendant-appellant George A. Chestnutt, Jr., may not distribute to himself from the partnership funds any amount exceeding $1,000 per month, including his salary, on condition that appellants procure the record on appeal and appellants’ points to be served and filed on or before the 9th day of August, 1960, with notice of argument for the September 1960 Term of this court, said appeal to be argued or submitted when reached; denied on consent insofar as it refers to the 13th decretal paragraph of the aforesaid judgment upon the representations of the above-named defendants-respondents, by their attorney, that they will repay all funds received by them under and by virtue of the provisions of said decretal paragraph, in the event that the same should ultimately be reversed and set aside; and in all other respects denied. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.